[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION TO MODIFY TAX DEDUCTIONS (i.e. EXEMPTIONS FOR CHILDREN (#125)
The parties reported on February 9, 1998 that this motion was settled by agreement. The plaintiff shall take the deduction for David and the defendant shall take Justin until he graduates from high school. Then plaintiff shall take the freshman year, the defendant the sophomore year, as so forth.
So Ordered.
HARRIGAN, J.